U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2007 ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-25267 Oconee Financial Corporation (Name of Small Business Issuer in its Charter) Georgia 58-2442250 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 35 North Main Street, Watkinsville, Georgia 30677-0205 (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number, including area code: (706) 769-6611 Securities registered pursuant to Section 12(b) of the Exchange Act: None Name of exchange on which registered: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $2.00 par value per share. Check whether the issuer is not required to file reports pursuant to Sections 13 or 15(d) of the Exchange Act.¨ Check whether the issuer:(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange
